Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action and in response to the preliminary amendment filed on 11/30/2018 for Application No. 16/306,059.  By the amendment, claims 1-6 are pending with claims 4-6 being amended.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 05/10/2021, 12/14/2018 and 11/30/2018 have been considered by the examiner.
	
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a method of reducing output torque deficits during a launch of a vehicle having the combination features and steps recited in the claim and particularly “predicting a required motor speed ratio rate of change value of the variator on the basis of:  10(i) the determined rate of change of ratio in the transmission, and (ii) the configuration of the transmission; and adjusting the speed of the variator output so as to achieve the required motor speed ratio rate of change value”
The closest prior art references are Lister (EP 2,955,074 A1, IDS filed 11/30/2018) and Rose et al. (US 6,901,324 B2). 
Lister discloses a launch method for a continuously variable transmission comprising a hydro-mechanical variator including the steps of determining a slip between the input and output elements of a 
Rose discloses a predictive load management system including a control system configured to determine a desired power output of a power source to account for the change in the load on the transmission and a stop of modifying a performance characteristic of the power source in order to cause the power source to generate the desired power output when the change in the load on the transmission is outside of the desired operating range but fails to teach the particular features and steps required by claim 1. See Figure 3 and the Summary of the Invention.
Claims 2-6 are allowed as being dependent upon the allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/TINH DANG/Primary Examiner, Art Unit 3655